Exhibit 10.1

Execution Version

 

INCREMENTAL ASSUMPTION AGREEMENT

dated as of May 11, 2018,

made by

ING CAPITAL LLC,

 

as  Increasing Lender,

 

relating to the

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of August 30, 2016,

among

CAPITAL SOUTHWEST CORPORATION,

 as Borrower,

 

the Lenders from time to time party thereto,

ING CAPITAL LLC,

 as Administrative Agent,

Arranger and Bookrunner

and

TEXAS CAPITAL BANK, N.A.,

 as Documentation Agent,

 

 

 



 

--------------------------------------------------------------------------------

 



INCREMENTAL ASSUMPTION AGREEMENT, dated as of May 11, 2018 (this “Assumption
Agreement”), by and among CAPITAL SOUTHWEST CORPORATION (the “Borrower”), ING
CAPITAL LLC (“ING”), in its capacity as Administrative Agent (in such capacity,
the “Administrative Agent”), and  ING CAPITAL LLC (the “Increasing Lender”),
relating to the SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of August
30, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Administrative Agent, the
several lenders from time to time party to the Credit Agreement and TEXAS
CAPITAL BANK, N.A., as documentation agent.

A.The Borrower has requested that the Increasing Lender provide an additional
Commitment in an amount equal to $10,000,000 (the “Incremental Commitment”),
pursuant to Section 2.06(f) of the Credit Agreement.

B.The Increasing Lender is willing to make such an Incremental Commitment to the
Borrower on the terms and subject to the conditions set forth herein and in the
Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    Defined Terms; Interpretation; Etc.    Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Assumption Agreement.  This Assumption
Agreement shall be a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.

SECTION 2.    Incremental Commitment.  Pursuant to Section 2.06(f) of the Credit
Agreement and subject to the terms and conditions hereof, the Increasing Lender
hereby agrees to make the Incremental Commitment to the Borrower effective on
and as of the Increase Effective Date (as defined below). The Incremental
Commitment shall constitute an additional “Commitment” and a “Commitment
Increase” for all purposes of the Credit Agreement and the other Loan Documents,
and the Increase Effective Date shall be the “Commitment Increase Date” of the
Incremental Commitment for purposes of Section 2.06(f) of the Credit Agreement.

(a) The terms of the Incremental Commitment shall be the same as the other
Commitments made under the Credit Agreement. 

(b) On the Increase Effective Date, in connection with the adjustments to any
outstanding Loans and participation interests contemplated by Section
2.06(f)(iv) of the Credit Agreement, the Increasing Lender shall make a payment
to the Administrative Agent, for account of the other Lenders, in an amount
calculated by the Administrative Agent in accordance with such section, so that
after giving effect to such payment and to the distribution thereof to the other
Lenders in accordance with such section, the Loans are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (after
giving effect to the Incremental Commitment and any other Commitment Increases,
if any, occurring on the date hereof).

SECTION 3.    Conditions Precedent to Incremental Commitment.  This Assumption
Agreement, and the obligations of the Increasing Lender to make its Incremental
Commitment, shall become effective on and as of the Business Day (the “Increase
Effective Date”) occurring on or before May 11, 2018, on which the following
conditions precedent have been satisfied:



2

--------------------------------------------------------------------------------

 



(a) the Administrative Agent shall have received counterparts of this Assumption
Agreement that, when taken together, bear the signatures of the Borrower, the
Administrative Agent and the Increasing Lender;

(b) on the date hereof, each of the conditions set forth or referred to in
Section 2.06(f)(i) of the Credit Agreement shall be satisfied, and pursuant to
Section 2.06(f)(ii)(x) of the Credit Agreement the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the date hereof certifying as to the foregoing;

(c) (i) the Increasing Lender shall have received all fees due to such
Increasing Lender on the date hereof pursuant to any outstanding fee letters or
commitment letters by and between the Borrower and the Increasing Lender, and
(ii) ING, in its capacity as the Lead Arranger, shall have received all fees due
to it on the date hereof pursuant to any outstanding fee letters by and between
the Borrower and ING;

(d) the Administrative Agent shall have received for the account of the Lenders
the amounts, if any, payable under Section 2.13 of the Credit Agreement as a
result of the adjustments of Borrowings pursuant to Section 2(c) of this
Assumption Agreement; and

(e) pursuant to Section 9.03 of the Credit Agreement, the Administrative Agent
shall have received all other reasonable and documented out-of-pocket fees and
expenses related to this Agreement owing on the date hereof.

SECTION 4.    Representations and Warranties of the Borrower.  To induce the
other parties hereto to enter into this Assumption Agreement, the Borrower
represents and warrants to the Administrative Agent and the Increasing Lender
that, as of the date hereof:

(a) This Assumption Agreement has been duly authorized, executed and delivered
by the Borrower, and constitutes a legal, valid and binding obligation of the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). 

(b) Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents are true and correct in all material respects as
if made on such date (except to the extent they relate specifically to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and unless a representation or warranty is already
qualified by materiality or by Material Adverse Effect, in which case it is true
and correct in all respects).

(c) No Default or Event of Default has occurred and is continuing on the date
hereof or shall result from the Incremental Commitment.

SECTION 5.    Consent and Reaffirmation.  (a) The Borrower agrees that,
notwithstanding the effectiveness of this Assumption Agreement, the Guarantee
and Security Agreement and each of the other Security Documents continue to be
in full force and effect, (b) the Borrower acknowledges that the terms
“Revolving Credit Agreement Obligations,” “Guaranteed Obligations” and “Secured
Obligations” (each as defined in the Guarantee and Security Agreement) include
any and all Loans made now or in the future by the Increasing Lender in respect
of the Incremental Commitment and all interest and other amounts owing in
respect thereof under the Loan Documents (including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not such interest
or expenses are allowed as a claim in such proceeding), and (c) the Borrower
confirms its grant of a security interest in its assets

3

--------------------------------------------------------------------------------

 



as Collateral for the Secured Obligations, all as provided in the Loan Documents
as originally executed (and amended prior to the date hereof and supplemented
hereby).  On the Increase Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as modified by this
Agreement and each reference in any other Loan Document shall mean the Credit
Agreement as modified hereby.

SECTION 6.    Notices.  All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Credit Agreement.

SECTION 7.    Expenses.  The Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with this Assumption
Agreement in accordance with the Credit Agreement, including the reasonable and
documented fees, charges and disbursements of one outside counsel for the
Administrative Agent.

SECTION 8.    Counterparts.  This Assumption Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
contract.  Delivery of an executed counterpart of a signature page of this
Assumption Agreement by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

SECTION 9.    Applicable Law; Jurisdiction; Consent to Service of Process;
Other.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  THE
PROVISIONS OF SECTION 9.09 OF THE CREDIT AGREEMENT (AND ALL OTHER APPLICABLE
PROVISIONS OF ARTICLE IX OF THE CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY
REFERENCE.

SECTION 10.    Headings.  The headings of this Assumption Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

SECTION 11.    No Third Party Beneficiaries.  This Assumption Agreement is
intended to be solely for the benefit of the parties hereto and is not intended
to confer any benefits upon, or create any rights in favor of, any other person
or entity.  No person or entity other than the parties hereto shall have any
rights under or be entitled to rely upon this Assumption Agreement.

SECTION 12.    Acknowledgments.  Pursuant to Section 2.06(f)(i)(C) of the Credit
Agreement, each of the Administrative Agent and the Borrower consents to the
Commitment Increase provided for herein.  For the avoidance of doubt, pursuant
to Section 2.06(f)(iv) of the Credit Agreement, the Borrower hereby
acknowledges, and consents to the fact, that the Increase Effective Date (and
thereby the Commitment Increase Date with respect to the Incremental Commitment
provided for herein) may occur on a day other than the last day of an Interest
Period.

[Remainder of page intentionally left blank]

 



4

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed and delivered by their proper and duly authorized
representatives as of the day and year first above written.

 

CAPITAL SOUTHWEST CORPORATION,  

 

as Borrower

 

 

 

 

 

By:

/s/ Michael Sarner

 

Name:

Michael Sarner

 

Title:

Chief Financial Officer

 





[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

ING CAPITAL LLC,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Patrick Frisch

 

Name:

Patrick Frisch

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Grace Fu

 

Name:

Grace Fu

 

Title:

Director

 





[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

ING CAPITAL LLC,

 

as Increasing Lender

 

 

 

 

 

By:

/s/ Patrick Frisch

 

Name:

Patrick Frisch

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Grace Fu

 

Name:

Grace Fu

 

Title:

Director

 

[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------